UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2040


YURI J. STOYANOV,

                  Plaintiff – Appellant,

             v.

DONALD C. WINTER, Secretary of the Navy; STEPHAN W. PETRI,
Individually and in his Official Capacity as Head of the
Carderock Division; GARY M. JEBSEN, Individually and in his
Official Capacity as the Head of Code 70 Carderock Division;
KEVIN M. WILSON, Individually and in his Official Capacity
as the Acting Head of Code 74 Carderock Division; JAMES H.
KING, Individually and in his Official Capacity as the Head
of Code 74 Carderock Division; JOHN C. DAVIES, Individually
and in his Official Capacity as the Deputy Head of Code 74
Carderock Division; MATHEW CRAUN, Individually and in his
Official Capacity as the Head of Code 722 Carderock
Division; PAUL SHANG, Individually and in his Official
Capacity as the Head of Code 72 Carderock Division; GERALD
SMITH, Individually and in his Official Capacity as Deputy
Head of Code 70 Carderock Division; ROGER FORD, Individually
and in his Official Capacity as the Head of Code 7014
Carderock Division; M. KATHLEEN FOWLER, Individually and in
her Official Capacity as Administrative Officer Code 709;
DAVID CARON, Individually and in his Official Capacity as
Assistant Counsel Code 39; JOSEPHINE MCGRATH, Individually
and in her Official Capacity as Complaints Manager/Acting
Deputy EEO Chief Code 034,

                  Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cv-01244-AMD)


Submitted:    January 13, 2009              Decided:   January 15, 2009
Before WILLIAMS,   Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.        John Walter Sippel, Jr.,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

             Yuri J. Stoyanov appeals the district court’s order

dismissing his claims under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.

§§ 621 to 634 (2000), the Whisleblower Protection Act, 5 U.S.C.

§§   1214,   1221   and   2302   (2006),   and   various   state   law   tort

claims, as well as its order denying his Fed. R. Civ. P. 59(e)

motion for reconsideration.          We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s orders.      See Stoyanov v. Winter, No. 1:06-cv-01244-AMD

(D. Md. Aug. 11, 2008; Aug. 27, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      3